PER CURIAM:
This is an appeal from the district court’s order granting the Government’s motion to compel compliance with the subpoena duces tecum and denying Interve-nor-Appellant’s motion to quash grand jury subpoenas. Finding no abuse of discretion, we affirm.
*91We find the district court did not abuse its discretion in finding that the Government made a prima facie showing that the crime-fraud exception applied and that the defendant waived in part the attorney-client privilege. In re Grand Jury Proceedings # 5 Empanelled January 28, 2001, 401 F.3d 247, 254 (4th Cir.2005) (stating standard of review).
Accordingly, we affirm the district court’s order granting the Government’s motion to compel compliance with the subpoena duces tecum and denying Interve-nor-Appellant’s motion to quash grand jury subpoenas. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.